DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
Applicant’s arguments, see pages 9-12 of the Remarks, filed January 28, 2022, with respect to the objection to the drawings and the rejection(s) of claim(s) 8-13 under 35 U.S.C. §112(a)(b); 1-5 and 14-19 under 35 U.S.C. §102(a)(2) and claims 7-12 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moon (USPN 2002/0060655).
Examiner notes Moon was submitted in the IDS dated January 28, 2022.  Upon review of the document Examiner believes Moon teaches the subject matter that was previously indicated as allowable.  Specifically, Fig. 6 and paragraph [0055] teach alternating intervals of multiple groups.  Group 1 is R1G1B1 and Group 2 is R2G2B2 that are driven by top and bottom drivers, respectively.



Examiner further notes the common knowledge or well-known in the art statements presented in the prior office action are now taken to be admitted prior art because Applicant either failed to traverse the Examiner’s assertion of official notice or the traversal was inadequate.
Examiner thanks Applicant for recognizing the common art and advancing the focus of the prosecution with respect to Applicant's inventive concept.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (USPN 2018/0203319) in view of Moon (USPN 2002/0060655).

With respect to claim 1, Yamazaki teaches a display panel drive method, wherein a display panel comprising source driver units distributed on two opposite sides of the display panel (Figs. 2A, 2B and 23A) and the display panel drive method comprising: 
substantially alternately connecting one or more groups of data lines of the display panel to the source driver units (Figs. 2A, 2B and 23A.  At least Fig. 2B teaches a group of odd data lines connected to a first source driver and a group of even data lines connected to a second source driver);
controlling an input signal of a system end to be output as a data signal and a control signal (Fig. 23A and paragraphs [0323]-[0324] teach input from an image signal is sent to the source driver as a data signal and the gate driver as a control signal);
controlling the source driver units to charge the respectively connected data lines of the display panel (Figs. 2A, 2B and 23A); and
controlling a gate drive signal to be input to display the input signal (Figs. 2A, 2B and 23A);
wherein the source driver units comprise a first source driver unit and a second source driver unit and are respectively arranged on the two sides, having a longer length, of the display panel (Figs. 2A and 2B);
wherein the data lines connected to the first source driver unit are defined as first data lines, the data lines connected to the second source driver unit are defined as second data lines, and the first data lines and the second data lines are alternately arranged (Figs. 2A and 2B).
However, Yamazaki fails to expressly teach wherein the first data lines and the second data lines are alternately arranged at an interval of multiple groups.
wherein the first data lines and the second data lines are alternately arranged at an interval of multiple groups (Fig. 6 and paragraph [0055] teach Group 1 is R1G1B1 and Group 2 is R2G2B2 that are driven by top and bottom drivers).
Yamazaki teaches a base process/product of a display panel with multiple source driver units and alternately arranged first and second data lines which the claimed invention can be seen as an improvement in that the first data lines and the second data lines are alternately arranged at an interval of multiple groups.  Moon teaches a known technique wherein the first data lines and the second data lines are alternately arranged at an interval of multiple groups that is comparable to the base process/product.
Moon’s known technique wherein the first data lines and the second data lines are alternately arranged at an interval of multiple groups would have been recognized by one skilled in the art as applicable to the base process/product of Yamazaki and the results would have been predictable and resulted in modifying Yamazaki such that the first data lines and the second data lines are alternately arranged at an interval of multiple groups which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready 
	
	With respect to claim 2, Yamazaki in view of Moon teaches the display panel drive method according to claim 1, discussed above, wherein the display panel comprises multiple groups of data lines, the source driver units comprise a first source driver unit and a second source driver unit, the first source driver unit is connected to odd groups or even groups of the multiple groups of data lines, the second source driver unit is connected to the even groups or odd groups of the multiple groups of data lines, and each of the odd groups and the even groups comprises at least one data line (Yamazaki, Figs. 2A and 2B; and Moon, Fig. 6 and paragraph [0055]).

With respect to claim 3, Yamazaki in view of Moon teaches the display panel drive method according to claim 2, discussed above, wherein each of the odd groups and the even groups comprises a same number of data lines (Yamazaki, Figs. 2A and 2B; and Moon, Fig. 6 and paragraph [0055]).

Claim 14, a display panel drive method, corresponds to and is analyzed and rejected for substantially the same reasons as the display panel drive method of Claim 1, discussed above.



With respect to claim 18, Yamazaki in view of Moon teaches the display panel drive method according to claim 17, discussed above, wherein the first source driver unit is positioned at an upper half part or a lower half part of the display panel when being longitudinally alternately connected to the data lines and is positioned at a left half part or a right half part of the display panel when being transversely alternately connected to the data lines, the second source driver unit is positioned at the lower half part or the upper half part of the display panel when being longitudinally alternately connected to the data lines and is positioned at the left half part or the right half part of the display panel when being transversely alternately connected to the data lines, and the longitudinally alternate or transversely alternate first source driver unit and second source driver unit perform charging at any position of the display panel (Yamazaki, Figs. 2A and 2B).

With respect to claim 19, Yamazaki in view of Moon teaches the display panel drive method according to claim 18, discussed above, wherein the display panel further comprises a gate driver unit distributed on a side, having a shorter length, of the display panel, and the gate driver unit sequentially outputs a voltage to scan lines, connected thereto, of the display panel (Yamazaki, Figs. 2A and 2B).


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (USPN 2018/0203319) in view of Moon (USPN 2002/0060655) and further in view of Applicant Admitted Prior Art (hereinafter “AAPA”).

With respect to claim 7, Yamazaki in view of Moon teaches the display panel drive method according to claim 2, discussed above.
However, Yamazaki in view of Moon fails to teach wherein the step of controlling the source driver units to charge the respectively connected data lines of the display panel specifically comprises the following step: controlling, according to the data signal, the first source driver unit to charge the data lines in the odd groups or the even groups and simultaneously controlling the second source driver unit to charge the data lines in the even groups or the odd groups (Examiner notes Yamazaki is silent on any driving scheme for the display).
AAPA teaches simultaneous driving of first and second source driver units is well known in the art (based on prior Official Notice that was not traversed).
Yamazaki in view of Moon teaches a base process/product of a display including first and second source driver units which the claimed invention can be seen as an improvement in that controlling, according to the data signal, the first source driver unit to charge the data lines in the odd groups or the even groups and simultaneously controlling the second source driver unit to charge the data lines in the even groups or the odd groups.  AAPA teaches a known technique of simultaneous driving of first and second source driver units that is comparable to the base process/product.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	Claim 8, a display panel drive device, corresponds to and is analyzed and rejected for substantially the same reasons as the display panel drive method of Claim 1, discussed above.
Examiner notes Yamazaki further teaches a signal output unit, controlling an input signal of a system end to be output as a data signal and a control signal (Fig. 23A and paragraphs [0323]-[0324]);

AAPA teaches charging units and their usage in a source driver are well known in the art (based on prior Official Notice that was not traversed).
Yamazaki in view of Moon teaches a base process/product of display driving including multiple groups of source driver units which the claimed invention can be seen as an improvement in that the display further includes a charging unit, electrically connected to the multiple groups of source driver units to control the multiple groups of source driver units according to the data signal to charge the relatively substantially alternately connected data lines of the display panel.  AAPA teaches a known technique of charging units and their usage in a source driver that is comparable to the base process/product.
AAPA’s known technique of charging units and their usage in a source driver would have been recognized by one skilled in the art as applicable to the base process/product of Yamazaki in view of Moon and the results would have been predictable and resulted in a charging unit, electrically connected to the multiple groups of source driver units to control the multiple groups of source driver units according to the data signal to charge the relatively substantially alternately connected data lines of the display panel which results in an improved process/product.

The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	The further limitations of claims 9 and 10 are rejected for substantially the same reasons as claims 2 and 3, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Fig. 12 of Moon et al. (USPN 6,310,592) teaches alternating two data lines in groups.
	
		
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 28, 2022 prompted the new THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623